Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to Applicant’s filing 30 September 2020.
Claims 1-20 were previously pending. Claims 1, 6, 15, and 18 have been amended according to Applicant’s amendments. Claims 5, 16, and 19 have been cancelled. New claims 21-23 have been added. Accordingly, claims 1-4, 6-15, 17, 18, and 20-23 are pending and under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 9-10, filed 30 September 2020, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered but are not persuasive. 
Applicant has indicated at the top of page 9 of the remarks that claim 1 has been amended to recite certain language. A review of claim 1 as well as the other independent claims do not include the language which Applicant relies on. In particular, the limitations “and that the storage volume, for which a dummy volume is a created on the target storage system” is not included in the amendments to independent claim 1.
Applicant further argues bottom of page 9 to page 10 that the cited references fails to teach the limitations which are not recited in the claims. Applicant provides the cited portion of the reference Brown, recites the claim limitations including certain limitations which are not included, then concludes Brown does not teach the limitation. Examiner respectfully disagrees.
Brown at [0014] discloses initiating a consistency group using asynchronous local to remote mirroring and the creation of a snap-copy source, which corresponds to Applicant’s “wherein the storage volume is added to the consistency group in conjunction with a start of a given one of the asynchronous replication cycles”. Further, Brown discloses the asynchronous mirroring of data from a local to remote secondary target includes a process which may be repeated as necessary to complete the mirroring (See Brown at [0014] and Fig. 6). Accordingly, Brown teaches the limitations as presently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 12, 13, 15, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Introduction to XtremIO Virtual Copies (INTRODUCTION TO XtremIO VIRTUAL COPIES, EMC white paper, Part Number H13035-01, March 2016 hereinafter XtremIO) in view of Dube et .
Regarding claims 1, 15, and 18, taking claim 1 as exemplary, XtremIO discloses an apparatus comprising: at least one processing device comprising a processor coupled to a memory (See XtremIO, page 15, disclosing a controller that saves CPU power and memory);
said at least one processing device being configured: to identify a storage volume to be added to a consistency group for replication from a source storage system to a target storage system (See XtremIO, page 19, disclosing “copies on a set of volumes can be created manually…or by placing volumes in a consistency group container and creating a copy of the Consistency Group and Fig. 7, disclosing a production volume and copy volume);
to generate a snapshot of the storage volume (See XtremIO, page 18, fig. 9 disclosing creating snapshots of a 16-block volume); 
to create a dummy volume on the target storage system (See XtremIO, Fig. 7, disclosing production volume and a copy volume and page 16, “creating a copy is a very quick operation”) and ;
to copy the snapshot to the dummy volume (See XtremIO, page 14, Table 1, disclosing XtremIO Virtual Copies are both an instantaneous copy of a volume and snapshot);
to add the storage volume to the consistency group (See XtremIO, page 19, “by placing volumes in a Consistency Group”); and
in conjunction with replication of the consistency group from the source storage system to the target storage system (See XtremIO page 13, “supports a consistent copy image on multiple volumes (Consistency Group)” and page 19, “placing volumes in a Consistency Group container and creating a copy of the Consistency Group”):
for each of a plurality of data of the storage volume, to determine if the data already exists in the target storage system as part of the dummy volume (See XtremIO, page 15, disclosing space is consumed only by new and globally unique data blocks, and therefore must be a verification that the same data does not already exist on the system); 
for at least one data that already exists in the target storage system as part of the dummy volume, to cause a reference count to be incremented in the target storage system for that data instead of copying that data from the source storage system to the target storage system (See XtremIO, page 15, disclosing space is consumed only by new and globally unique data blocks and page 22, disclosing a counter that tracks each instance of a block); and
for at least one data that does not already exist in the target storage system as part of the dummy volume, to copy that data from the source storage system to the target storage system. (See XtremIO, page 15, disclosing space is consumed only by new and globally unique data blocks).
XtremIO does not disclose the data as page data.
However, Dube discloses the data as page level data (See Dube. Fig. 2 and 4, and [0015]).
XtremIO and Dube are analogous art because they are both directed to improved data storage migration and management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume replication of XtremIO with the page level deduplication of Dube as it improves the block level migration of XtremIO with the finer page grain of Dube and minimizes the cost of data migration (See Dube [0016]).
Neither XtremIO nor Dube further discloses wherein the replication of the consistency group comprises asynchronous replication of the consistency group carried out over a plurality of asynchronous replication cycles; and wherein the storage volume is added to the consistency group in conjunction with a start of a given one of the asynchronous replication cycles.
However, Brown discloses wherein the replication of the consistency group comprises asynchronous replication of the consistency group carried out over a plurality of asynchronous replication cycles (See Brown, Fig 6 & [0014], [0089], [0099], [0104] disclosing initiating a consistency group using asynchronous local to remote mirroring of data, the asynchronous mirroring of data from a local to remote secondary target includes a process which may be repeated as necessary to complete the mirroring) and wherein the storage volume is added to the consistency group in conjunction with a start of a given one of the asynchronous replication cycles (See Brown, [0014], disclosing initiating a consistency group using asynchronous local to remote mirroring of data, where initiating a consistency group includes creation of a snap-copy source).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume snapshot mirroring system of XtremIO and Dube, with 
Regarding claim 2, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein said at least one processing device is implemented at least in part within the source storage system (See XtremIO, page 15, disclosing “More CPU power and memory remains available” via a single controller).

Regarding claim 3, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 2 as described hereinabove. XtremIO further discloses wherein said at least one processing device comprises a storage controller of the source storage system (See XtremIO, page 15, disclosing the system “Cluster’s Storage controllers are all constantly engaged in managing the I/O data flow”).
Regarding claim 4, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein the storage volume comprises at least one logical storage volume comprising at least a portion of a physical storage space of one or more storage devices of the source storage system (See XtremIO, page 16 and Fig. 6, disclosing logical volume diagram where every written block address maps to unique physical blocks that are written to SSD).
Regarding claims 6 and 20, taking claim 6 as exemplary, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein a matching empty volume is added to the target storage system in conjunction with adding the storage volume to the consistency group (See Brown Fig. 6 and [0048] disclosing volumes added to consistency group are mirrored to a target storage volume, which requires a target volume to be added otherwise there is no storage for the newly added mirrored consistency group volume).
Regarding claims 7 and 22, taking claim 7 as exemplary, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein causing a reference count to be incremented in the target storage system for a given one of the data pages further comprises causing one or more metadata structures maintained for the replicated storage volume in the target storage system to be updated (See XtremIO, pages 21-22, disclosing an existence bitmap and 
Regarding claims 8 and 23, taking claim 8 as exemplary, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 7 as described hereinabove. XtremIO further discloses wherein the metadata structures comprise an address-to-hash table of the replicated storage volume (See XtremIO, page 16, Figure 6 and description immediately below, “every written block address is mapped to a fingerprint” and “Address-to-Content mapping”).
Regarding claim 12, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein the storage volume is added to the consistency group while the consistency group is subject to an ongoing replication process for replication of the consistency group from the source storage system to the target storage system (See XtremIO, page 19, disclosing “copies on a set of volumes can be created manually, or by placing volumes in a consistency group container and creating a copy of the consistency group” or in other words, while a copy of a consistency group is ongoing, a storage volume can also be placed in the consistency group for replication).
Regarding claims 13, 17, and 20, taking claim 13 as exemplary, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein the source storage system continues to process input-output operations directed to the storage volume subsequent to generation of the snapshot of the storage volume (See XtremeIO, page 15, disclosing “creation of virtual copies cause no impact” and “no physical data movement is incurred on new writes” and page 4, disclosing “does not impact production or other copes”, “bullet-proof consistent IOPS”, and “without impacting the production SLAs”).
Claim 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Introduction to XtremIO Virtual Copies (INTRODUCTION TO XtremIO VIRTUAL COPIES, EMC white paper, Part Number H13035-01, March 2016 hereinafter XtremIO) in view of Dube et al (US 2014/0201451 A1, hereinafter Dube), further in view of Brown et al (US 2018/0284988 A1, hereinafter Brown).
Regarding claims 5, 16, and 19, taking claim 5 as exemplary, XtremIO in view of Dube disclosed the apparatus of claim 1 as described hereinabove. Neither XtremIO nor Dube further discloses wherein the replication of the consistency group comprises asynchronous replication of the consistency group carried out over a plurality of asynchronous replication cycles and wherein the storage volume is added to the consistency group in conjunction with a start of a given one of the asynchronous replication cycles.
However, Brown discloses wherein the replication of the consistency group comprises asynchronous replication of the consistency group carried out over a plurality of asynchronous replication cycles (See Brown, [0014], disclosing initiating a consistency group using asynchronous local to remote mirroring of data, and [0089], [0099], [0104] disclosing steps for maintaining consistency and the processing repeating when necessary) and wherein the storage volume is added to the consistency group in conjunction with a start of a given one of the asynchronous replication cycles (See Brown, [0014], disclosing initiating a consistency group using asynchronous local to remote mirroring of data, and [0089], [0099], [0104] disclosing steps for maintaining consistency and the processing repeating when necessary).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume snapshot mirroring system of XtremIO and Dube, with the asynchronous volume and consistency group replication of Brown as doing so would increase the performance of the system by allowing the local copy target data to be safely overwritten (See Brown, Abstract).
Regarding claims 6 and 20, taking claim 6 as exemplary, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. XtremIO further discloses wherein a matching empty volume is added to the target storage system in conjunction with adding the storage volume to the consistency group (See Brown Fig. 6 and [0048] disclosing volumes added to consistency group are mirrored to a target storage volume, which requires a target volume to be added otherwise there is no storage for the newly added mirrored consistency group volume).
Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Introduction to XtremIO Virtual Copies (INTRODUCTION TO XtremIO VIRTUAL COPIES, EMC white paper, Part Number H13035-01, March 2016 hereinafter XtremIO) in view of Dube et al (US 2014/0201451 A1, hereinafter Dube), further in view of Kandamuthan (US 9990156 B1, hereinafter Kandamuthan).
Regarding claim 9, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. None of XtremIO, Dube, or Brown further discloses wherein determining if a given one of the data pages already exists in the target storage system as part of the dummy volume comprises: comparing a content-based signature of the given data page to content-based signatures of respective data pages of the dummy volume; and determining that the given data page already exists in the target storage system as part of the dummy volume responsive to a match between the content-based signature of the given data page and a particular one of the content-based signatures of respective data pages of the dummy volume.
However, Kandamuthan discloses wherein determining if a given one of the data pages already exists in the target storage system as part of the dummy volume comprises: comparing a content-based signature of the given data page to content-based signatures of respective data pages of the dummy volume (See Kandamuthan, Fig. 5, steps 504 and 506, disclosing identifier comparison); and 
determining that the given data page already exists in the target storage system as part of the dummy volume responsive to a match between the content-based signature of the given data page and a particular one of the content-based signatures of respective data pages of the dummy volume (See Kandamuthan, Fig. 5, steps 506, 514, and 516, disclosing if a matching identifier is found, sending only a data block representation for backup storage as the datablock itself already exists in storage).
XtremIO, Dube, Brown, and Kandamuthan are analogous art because they are each directed to efficient data storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume snapshot mirroring system of XtremIO, Dube, and Brown with the deduplication of Kandamuthan as doing so would increase system performance by minimizing the amount of data transferred over a network to backup storage (See Kandamuthan, Col 4, lines 9-14).
Regarding claim 10, XtremIO in view of Dube, further in view of Brown, and further in view of Kandamuthan disclosed the apparatus of claim 9 as described hereinabove. Dube further discloses wherein the content-based signatures comprise respective hash digests of respective ones of the data pages (See Dube, Fig. 4 and [0030], [0032] and [0050]).
Regarding claim 11, XtremIO in view of Dube, further in view of Brown, and further in view of Kandamuthan disclosed the apparatus of claim 9 as described hereinabove. Dube further discloses wherein a given one of the hash digests is generated by applying a secure hashing algorithm to content of a corresponding one of the data pages.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Introduction to XtremIO Virtual Copies (INTRODUCTION TO XtremIO VIRTUAL COPIES, EMC white paper, Part Number H13035-01, March 2016 hereinafter XtremIO) in view of Dube et al (US 2014/0201451 A1, hereinafter Dube), further in view of Brown, further in view of Koshy (US 9798573 B1, hereinafter Koshy), and further in view of Sekine et al (US 2009/0132228 A1, hereinafter Sekine).
Regarding claim 14, XtremIO in view of Dube, further in view of Brown disclosed the apparatus of claim 1 as described hereinabove. None of XtremIO, Dube, or Brown further discloses wherein responsive to successful replication of the storage volume from the source storage system to the target storage system, the snapshot of the storage volume is removed from the source storage system and the dummy volume is removed from the target storage system.
However, Koshy discloses wherein responsive to successful replication of the storage volume from the source storage system to the target storage system, the snapshot of the storage volume is removed from the source storage system (See Koshy, Col. 3, lines 22-29, disclosing deletion of source snapshot after completion of the backup procedure).
XtremIO, Dube, Brown, and Koshy are analogous art because they are each directed to improved data backup management techniques. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to combine the volume snapshot mirroring system of XtremIO, Dube, and Brown with the snapshot deletion of Koshy since snapshots are transient and upon backup completion, storage space can be reclaimed from the now backed-up source snapshot which is ordinarily deleted (See Koshy, Col 3, lines 22-24).
None of XtremIO, Dube, Brown, or Koshy, discloses the dummy volume is removed from the target storage system. However, Sekine discloses the dummy volume is removed from the target storage system (See Sekine, [0052], disclosing deletion of a tape volume temporarily added at the end of the use of the volume).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the combine the volume snapshot mirroring system of XtremIO, Dube, Brown and Koshy, with the volume deletion of Sekine because doing so allows for the  reclamation of unused storage space.
EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137